ORDER

PROST, Circuit Judge.
Old Town Canoe Company moves without opposition to stay briefing and for an extension of time to file its brief. We consider whether Old Town’s appeal should be dismissed as premature.
Old Town appealed from the March 19, 2004 opinion and order of the United States District Court for the District of Oregon granting Glenwa, Inc.’s motion for summary judgment.
Old Town concedes that the district court has not yet entered final judgment, and a review of the district court’s docket sheet reflects that final judgment has not been entered. Therefore, we conclude that the appeal is premature and dismiss for lack of jurisdiction. See Fed.R.Civ.P. 58(a)(1) (every judgment must be set forth on a separate document).
Accordingly,
IT IS ORDERED THAT:
(1) Old Town’s motion to stay is denied.
(2) Old Town’s motion for an extension of time is moot.
(3) The appeal is dismissed.
(4) Each side shall bear its own costs.